Title: From Thomas Jefferson to Henry Dearborn, 28 August 1807
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Dear Sir
                            
                            Monticello Aug. 28. 07.
                        
                        I had had the letter of mr Jouett of July 6. from Chickago, & that from Govr. Hull of July 14. from
                            Detroit under consideration some days, when the day before yesterday I recieved that of the Governor of July 25.
                        While it appeared that the workings among the Indians of that neighborhood proceeded from their prophet
                            chiefly, & that his endeavors were directed to the restoring them to their antient mode of life, to the feeding &
                            clothing themselves with the produce of the chace, & refusing all those articles of meat, drink & clothing which they
                            can only obtain from the whites, and are now rendered necessary by habit, I thought it a transient enthusiasm, which, if
                            let alone, would evaporate innocently of itself; altho’ visibly tinctured with a partiality against the US. but the
                            letters & documents now inclosed give to the state of things there a more serious aspect; and the visit of the Governor
                            of Upper Canada, & assembling of the Indians by him indicate the object to which these movements are to point. I think
                            therefore we can no longer leave them to their own course, but that we should immediately prepare for war in that quarter,
                            & at the same time redouble our efforts for peace.
                        I propose therefore
                        That the Governors of Michigan, Ohio & Indiana be instructed immediately to have designated according to
                            law such proportions of their militia as you shall think advisable, to be ready for service at a moment’s warning,
                            recommending to them to prefer volunteers as far as they can be obtained; & of that description fitted for Indian
                            service.
                        That sufficient stores of arms, ammunition & provision be deposited in convenient places for any
                            expedition which it may be necessary to undertake in that quarter, and for the defence of the posts & settlements there;
                            & that the object of these preparations be openly declared, as well to let the Indians understand the danger they are
                            bringing on themselves, as to lull the suspicion of any other object.
                        That at the same time, and while these preparations for war are openly going on Governors Hull & Harrison
                            be instructed to have interviews by themselves or well–chosen agents, with the chiefs of the several tribes in that
                            quarter; to recall to their minds the paternal policy pursued towards them by the US. and still meant to be pursued: that
                            we never wished to do them an injury, but on the contrary to give them all the assistance in our power towards improving
                            their condition, & enabling them to support themselves & their families: that a misunderstanding having arisen between
                            the US. and the English, war may possibly ensue: that in this war it is our wish the Indians should be quiet spectators,
                            not wasting their blood in quarrels which do not concern them: that we are strong enough to fight our own battles, &
                            therefore ask no help; and if the English should ask theirs, it should convince them that it proceeds from a sense of
                            their own weakness which would not augur success in the end: that, at the same time, as we have learnt that some tribes
                            are already expressing intentions hostile to the US. we think it proper to apprise them of the ground on which they now
                            stand, & that on which they will stand; for which purpose we make to them this solemn declaration of our unalterable
                            determination; that we wish them to live in peace with all nations as well as with us, and we have no intention ever to
                            strike them or to do them an injury of any sort, unless first attacked or threatened; but that learning that some of them
                            meditate war on us, we too are preparing for war against those, & those only who shall seek it: and that if ever we are
                            constrained to lift the hatchet against any tribe, we will never lay it down till that tribe is exterminated, or driven
                            beyond the Missisipi: adjuring them therefore, if they wish to remain on the land which covers the bones of their fathers,
                            to keep the peace with a people who ask their friendship without needing it, who wish to avoid war without fearing it. in
                            war they will kill some of us; we shall destroy all of them. let them then continue quiet at home, take care of their
                            women & children, & remove from among them the agents of any nation persuading them to war, and let them declare to us
                            explicitly & categorically that they will do this; in which case they will have nothing to fear from the preparations we
                            are now unwillingly making to secure our own safety.
                        These ideas may form the substance of speeches to be made to them, only varying them according to the
                            particular circumstances & dispositions of particular tribes; softening them to some & strengthening them as to
                            others.    I presume too that such presents as would shew a friendly liberality should at the same time be made to those who
                            unequivocally manifest intentions to remain friends: and as to those who indicate contrary intentions, the preparations
                            made should immediately look towards them; and it will be a subject for consideration, whether, on satisfactory evidence
                            that any tribe means to strike us, we shall not anticipate by giving them the first blow, before matters between us &
                            England are so far advanced as that their troops or subjects should dare to join the Indians against us. it will make a
                            powerful impression the Indians, if those who spur them on to war, see them destroyed without yielding them any aid. to
                            decide on this, the Governors of Michigan & Indiana should give us weekly information, & the Postmaster Genl. should
                            immediately put the line of posts to Detroit into the most rapid motion. attention too is requisite to the safety of the
                            post at Michillimacinac.
                        I send this letter open to the Secretary of State, with a desire that, with the documents, it may be
                            forwarded to the Secretary of the navy at Baltimore, the Attorney Genl. at Wilmington, the Secretary of the Treasury at
                            N. York & finally to yourself that it may be considered only as the origination of a proposition to which I wish each of
                            them to propose such amendments as their judgment shall approve, to be addressed to yourself; & that from all our
                            opinions you will make up a general one, & act on it without waiting to refer it back to me.
                        I salute you with great affection & respect.
                        
                            Th: Jefferson
                            
                        
                    